           Case 4:19-cv-03994-KAW Document 6 Filed 07/29/19 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
                                           1301 Clay Street
                                          Oakland, CA 94612
                                       ___________________
                                         www.cand.uscourts.gov

Susan Y. Soong                                                             GENERAL COURT NUMBER
CLERK OF COURT                                                                      510-637-3530

                                             July 29, 2019




Re:    Michelle Marie Miller v. Booska
       Case Number:19-cv-03994-KAW


Dear Counsel/Parties:


     This matter has been randomly assigned to United States Magistrate Judge Kandis A.
Westmore for all purposes including trial.


        The magistrate judges of this district have been designated to conduct any and all proceedings
in a civil case including a jury or nonjury trial and to order the entry of a final judgment, upon the
consent of all parties.


        A review of our records discloses that the Consent or Declination to Magistrate Judge
Jurisdiction has not been filed in this case. Plaintiff is requested to complete the attached form
documenting either consent or request for reassignment and e-file it with the Court by August 12,
2019. Please note that any party is free to withhold consent to proceed before a magistrate judge
without adverse substantive consequences. This form can be found on the Court’s website at
www.cand.uscourts.gov.


                                            Susan Y. Soong
                                            Clerk, United States District Court
                                            By
                                            Doug Merry, Deputy Clerk to the
                                            Honorable KANDIS A. WESTMORE
                                           Case 4:19-cv-03994-KAW Document 6 Filed 07/29/19 Page 2 of 2




                                   1

                                   2

                                   3                                      UNITED STATES DISTRICT COURT

                                   4                                     NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     MICHELLE MARIE MILLER,                                Case No.19-cv-03994-KAW
                                                            Plaintiff,
                                   7
                                                                                               CONSENT OR DECLINATION
                                                     v.
                                   8                                                           TO MAGISTRATE JUDGE
                                         STEVEN ALFRED BOOSKA,                                 JURISDICTION
                                   9
                                                            Defendant.
                                  10

                                  11           INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you

                                  12   (if you are the party) or the party you represent (if you are an attorney in the case) choose(s) to
Northern District of California
 United States District Court




                                  13   consent or decline magistrate judge jurisdiction in this matter. Sign this form below your

                                  14   selection.

                                  15           ( )        Consent to Magistrate Judge Jurisdiction

                                  16                      In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to

                                  17   have a United States magistrate judge conduct all further proceedings in this case, including trial

                                  18   and entry of final judgment. I understand that appeal from the judgment shall be taken directly to

                                  19   the United States Court of Appeals for the Ninth Circuit.

                                  20                      OR

                                  21           ( )        Decline Magistrate Judge Jurisdiction

                                  22                      In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United

                                  23   States magistrate judge conduct all further proceedings in this case and I hereby request that this

                                  24   case be reassigned to a United States district judge.

                                  25   DATE:                                                   NAME:
                                                                                               COUNSEL FOR:
                                  26                                                           (OR “PRO SE:)
                                  27
                                                                                               Signature
                                  28
